Title: To George Washington from John Jay, 29 March 1781
From: Jay, John
To: Washington, George


                  
                     Dear Sir
                     Madrid 29 March 1781
                  
                  There has long been something about my Heart which urged me to write to You, but I thought it selfish to diminish your few Leisure moments by an additional Correspondent, especially as your Punctuality & Attention would probably have led you to consult my Wishes rather than your own Convenience.
                  The Time I hope will come when the Return of Tranquility will give me an opportunity of conversing with you on several interesting Subjects.  I have however concluded to allow myself the pleasure of writing you a few Lines now & then—Indeed—I ought to have recollected that while I was giving myself Credit in my own mind for self-denial, you might have been charging me in your’s with Inattention; and therefore that it might have been more prudent & perhaps not less generous, to have troubled you with Letters, than with Inducements to suspect that my Heart, like a Feather, would with equal Ease stick to or quit any Man whom the Breath of Whim or Interest might blow it on or off.
                  The Firmness and Delicacy observed in the Care of Majr Andre is exceedingly admired here.  I am happy that Col. Beverley did not succeed in renewing his Acquaintance with you.  You have really been very Fortunate in having so long resisted the Attacks of open Enemies, and escaped the Snares of secret ones.
                  I take the Liberty of sending you a Cask of Pakaretti, the favorite wine of our late friend Dn Juan, whose Death I much lament.  His Place will I believe be soon filled by a Gentleman who will probably deliver you a Letter of Introduction from me.
                  Mr Harrison, a worthy kinsman of your Secretary, is shipping from Cadiz the Cloathing taken by Admiral Cordova & presented by France & Spain to Congress.  I have desired him to send you Invoices of each parcel.
                  Mrs Jay has more than usual Health and seems as much interested in your Health and Safety, as if you was her own Father as well as that of her Country.  be pleased to present our best wishes to Mrs Washington—and when you write to your honest Friend Col. Harrison remember me to him—I hope Arnold has not spoiled his Mill Dam.  God Bless you my Dear Sir—I am with perfect Esteem & Regard Your Friend & Servant
                  
                     John Jay
                  
               